DETAILED ACTION
Status of the Application
Claims 12-14 and 17-30 are under current examination.  
Applicants' arguments and amendments filed 04/20/2022, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 22-30 are objected to as being dependent upon a rejected base claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuo et al. (JP 10-025255 (1998) in view of Kirby et al. (EP1094781).
Claim 12 is presently amended and recites a pharmaceutical or cosmetic composition comprising a water-insoluble or slightly water-soluble hydrophobic organic compound dissolved in an aqueous solvent system, wherein the aqueous solvent system comprises a buffer adjusted to a pH value in a range of from pH 4 to pH 8, and a saponin component selected from the group consisting of escin and glycyrrhizin at or above a critical micelle concentration; the concentration of the saponin component is in a range of from 0.02% to 0.5% w/v in the case of escin, and in a range of from 0.5% to 5% w/v in the case of glycyrrhizin; the aqueous solvent system further comprises dexpanthenol at a concentration of from 0.5% to 5% v/v, and a pharmaceutically or cosmetically acceptable non-aqueous organic solvent; at least a part of the water-insoluble or slightly water-soluble hydrophobic organic compound is dissolved through solubilization by way of attachment to micelles present in the aqueous solvent system; and the water-insoluble or slightly water-soluble hydrophobic organic compound is selected from the group consisting of analgesics, antirheumatics, antiallergics, antibiotics, chemotherapeutics, antiepileptics, antimycotics, antimalarials, corticoids, dermatics, hypnotics, sedatives, immunotherapeutics, immunosuppressants, cytokines, anaesthetics, anti- migraine drugs, parathyroid hormones, calcium metabolism regulators, ophtalmics, psychotropics, sex hormones, inhibitors of sex hormones, cytostatics, and metastasis inhibitors.
Yasuo et al. teach a composition comprising a poorly soluble (i.e. water insoluble) compound dissolved in aqueous solvent system wherein the aqueous solvent system comprises glycyrrhizin acid (glycyrrhizin saponin component), see paragraphs [0007]-[0009] and [0017].  The glycyrrhizin which Yasuo refers to as “component (a) is blended in amounts ranging from 0.5-20 parts by weight, see paragraphs [0008]-[0009]. Examples of the poorly soluble drug include anti-allergics, or naproxen, or ketoprofen, see paragraphs [0010]-[0011]. The aqueous system can comprise a buffer adjusted to a pH value of 6, see paragraphs [0016]-[0023]. The aqueous solvent system can include water alone or water mixed with non-aqueous solvents, e.g. acetone, see paragraph [0014]. 
Yasuo et al. does not expressly teach that the aqueous solvent system comprises dexpanthenol at a concentration of from 0.5% to 5% v/v. 
Kirby et al. teach that solvent modifiers modify the polarity of a solvent system to more closely match that of the active ingredient and enables a solvent system to form a weak complex with an active agent and thus yields a more stable composition, see paragraph [0046]. According to Kirby et al. the solvent modifiers facilitate dissolution of active agent and formation of weak association which enables a complex of active agent-modifier to provide also minimal irritation on the skin, see paragraph [0047]. D-panthenol (dexpanthenol) is a preferred solvent modifier and the amount can be optimized to result in a desired solute/solvent ratio, however can generally be present from most preferably 0.1-5% to achieve a desired solvent/solute ratio, see paragraphs [0047]-[0051]. According to Kirby et al. the solvent modifier includes dexpanthenol and can be present with the solute modifier of glycyrrhizin acid, see paragraph [0155]. Examples of drugs which can be included in the composition include naproxen or CNS stimulants, see paragraph [0126]. The active agent can quickly be introduced through mucous membranes, see paragraph [0032]. Topical transdermal doses have the advantage of providing one-seventh of the oral dosage form, and thus enable the use of less for an effective dose, see paragraph [0128]. The advantages of providing a solvent modifier including propylene glycol are to form stable compositions with desirable solute/solvent ratios, see paragraph [0046].
It would have therefore been prima facie obvious to provide dexpanthenol in a range from 0.5-5% by weight to modify the polarity of a solvent system and provide enhanced stability as suggested by Kirby et al. 
There would have been a reasonable expectation of success since both Yasuo et al. and Kirby et al. teach formulations having poorly soluble drugs including naproxen. 
With regards to the limitation wherein at least a part of the water insoluble or slightly water-soluble organic compound is dissolved though solubilization by way of attachment to micelles present in the solvent, it is noted that micelle formation is necessarily occurring based on the concentration of the glycyrrhizin component, and given Yasuo et al. teaches overlapping ranges there would necessarily be solubilization by way of attachment to micelles present in the solvent. The instant specification at paragraphs [0028] and [0044] discloses that the saponin component in the concentrations required results in the improvement of solubilization from micelle structures with hydrophobic organic compounds and in doing so reduces contact area of the hydrophobic parts of such compound with the aqueous environment, hence reduces hydrophobicity and increases water solubility. Paragraph [0028] further discloses the relationship on concentration of glycyrrhizin on the formation of micelles. Paragraph [0008] of Yasuo dissolves slightly soluble drugs in the solvent and provides glycyrrhizin, thus micelle formation is necessarily occurring. 

Claims 13-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuo et al. (JP 10-025255 (1998) in view of Kirby et al. (EP1094781) as applied to claims 12 and 19 presented above, and further in view of Yu et al. (United States Patent 5,071,643). 
The teachings of the modified Yasuo et al. are discussed above. 
The modified Yasuo et al. contains an organic solvent, however Yasuo does not expressly teach that the organic solvent includes propylene glycol and present from 1-15% v/v. 
However, Yu et al. teach that propylene glycol enhances the solubility of active agents including naproxen, see abstract, column 4, lines 24-40, column 5, lines 13-30 and column 5, lines 39-55 and column 8, lines 50-58. Propylene glycol can be added from 4-12% by weight, see column 5, lines 39-45. 
It would have been prima facie obvious to provide the organic solvent as propylene glycol and to adjust the concentration of the propylene glycol with the motivation of providing enhanced solubility of poorly soluble drugs including naproxen. 
There would have been a reasonable expectation of success given Yasuo already discloses the use of organic solvents and both Yasuo and Yu disclose enhancing solubility of poorly soluble drugs including naproxen. 
	
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yasuo et al. (JP 10-025255 (1998) in view of Kirby et al. (EP1094781) as applied to claims 12 and 19 presented above, and further in view of Chen et al. (United States Patent Publication 2006/0093560).
The teachings of the modified Yasuo are discussed above. 
The modified Yasuo does not expressly teach that the composition contains iota carrageenan. 
Chen et al. teach oral compositions comprising iota carrageenan, see abstract and paragraphs [0002], [0050], [0051]. The carrageenan including iota carrageenan are added to help gel the composition, see paragraphs [0002] and [0051]. Examples of suitable active ingredients for the formulation include naproxen, see paragraph [0034].    
It would have been prima facie obvious to provide the composition of Yasuo et al. with iota carrageenan with the motivation of providing gelling properties to the composition. 
There would have been a reasonable expectation of success given Yasuo et al. and Yu disclose formulations comprising naproxen that are capable of being taken orally. 
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuo et al. (JP 10-025255 (1998) in view of Kirby et al. (EP1094781) as applied to claims 12 and 19 presented above, and further in view of Friedman (United States Patent 6,423,697).
The teachings of the modified Yasuo et al. are discussed above.  
Yasuo et al. does not teach that the preparation can be an ointment for a mucosal surface including mouth. 
However, Friedman teaches that absorption from oral mucosa enables drugs to be protected from rapid first pass metabolism by the liver and the rate of absorption through the mucus membrane is rapid, see columns 3, lines 64-67 to column 4, lines 1-8. Further advantages of absorption from the oral mucosal membrane is the elimination of the effect of food intake on the rate and resulting concentration of the active agent during the absorption process and thus the exposure of the active agent to the low pH of the stomach can be avoided, see column 3 lines 64-67 to column 4, lines 1-7. Preparations for the oral mucosal surface of drugs including naproxen can take the form of gels, tablets or ointment forms, see abstract and column 6, lines 34-43 and column 7, lines 31-35. 
	It would have been prima facie obvious to a person of ordinary skill in the art before the time of filing to provide the poorly soluble drugs of Yasuo et al. which include ketoprofen or naproxen in gel or ointment forms in the alternative to the tablets discussed in Yasuo and to formulate them for use on a mucosal oral surface because Friedman teaches that almost any drug which is available as powder or tablet forms can be mixed to form a gel and that application to mucosal surfaces are advantageous in eliminating the effect of food intake on the rate and concentration of the active agent during the absorption process. 
 There would have been a reasonable expectation of success given both Friedman and Yasuo teach ketoprofen or naproxen, and that such formulations can take a tablet form with Friedman establishing that ketoprofen or naproxen can be formulated as a tablet, ointment or gel forms.  
Response to Remarks
Applicants argue that Yasuo does not disclose an aqueous solvent. 
Examiner respectfully disagrees that Yasuo does not disclose aqueous solvents as Yasuo at paragraphs [0007]-[0009] and [0014] expressly teaches that the solvent can be water (i.e. aqueous). Paragraph [0014] discloses that the solvent can be water or a mixture with or a mixture with water and other solvents such as ethanol or acetone. 
Applicants argue that Kirby is not concerned with improving solubility of water insoluble or slightly water-soluble agents in aqueous compositions and there would be no reason to consider Kirby which deals with formulations adapted for improved skin permeation. Applicants argue that using Kirby would be improper hindsight to rely solely on dexpanthenol out of 20 components listed in Kirby.  
Examiner respectfully disagrees and submits that providing dexpanthenol in a range from 0.5-5% by weight would modify the polarity of a solvent system and provide enhanced stability as is suggested by Kirby et al.  Kirby et al. teach that solvent modifiers modify the polarity of a solvent system to more closely match that of the active ingredient and enables a solvent system to form a weak complex with an active agent and thus yields a more stable composition, see paragraph [0046]. The advantages of providing a solvent modifier including propylene glycol are to form stable compositions with desirable solute/solvent ratios, see paragraph [0046]. The examiner brings to applicant's attention that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991). In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicants argue that Yasuo dissolves glycyrrhizin acid in organic solvent while the present application it is dissolved in an aqueous solution and therefore any micelles formed in the organic solvent in Yasuo would be reverse micelles which would not achieve the composition as claimed. 
Examiner respectfully disagrees and notes that as discussed above, Yasuo does expressly teach dissolving in solvents which are inclusive of water (i.e. aqueous solution) and thus the properties of micelle formation would necessarily follow. 

Conclusion
Applicant’s arguments/remarks are considered unpersuasive. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678.  The examiner can normally be reached on Monday-Friday 10:00am-6:30pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH ALAWADI/           Primary Examiner, Art Unit 1619